DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 01/15/2022 is acknowledged.  However, applicant has fails to provide a ground for the traversal.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because 35 U.S.C. 101 reads as follows:
the disclosed invention is inoperative and therefore lacks utility.  
Instant claims require utilization of environmental heat energy isothermally to generate electricity (see claim 1).  However, it is impossible to provide said functions of energy renewal with utilization of environmental heat energy isothermally because they contradict the law of degradation of energy according to which the conversion of thermal energy is possible in the process of heat transfer from the heat source to heat sink or refrigerator, i.e. in case of temperature difference between a heater which heat is to be converted into another form of energy for work function, and a refrigerator - an object with a lower temperature. 
For example, thermionic energy conversion is a method of converting heat energy directly into electric energy by thermionic emission. In this process, electrons are thermionically emitted from the surface of a metal by heating the metal and imparting sufficient energy to a portion of the electrons to overcome retarding forces at the surface of the metal in order to escape. Unlike most other conventional methods of generating electric energy, thermionic conversion does not require either an intermediate form of energy or a working fluid, other than electric charges, in order to change heat into electricity.  (See page 1, lines 10-16 of WO 01/69657 A2 to Hagelstein et al.).  
Hagelstein further goes on to disclose that the heat source supplies heat at a sufficiently high temperature to one electrode, the emitter, from which electrons are thermionically evaporated into the evacuated or rarefied-vapor- filled interelectrode space. The electrons move through this space toward the other electrode, the collector, which is kept at a low temperature near that of the heat sink. There the electrons condense and return to the hot electrode via external electric leads and an electric load connected between the emitter and the collector. (Hagelstein, page 1, lines 22-28).  See also figure 15 and its description.  Thus, Hagelstein explicitly discloses that a temperature gradient is required to convert heat to electricity.
In another exemplary embodiment, one skilled in the art realizes that environmental energy can be converted to electricity by using a thermoelectric conversion device. However, a temperature gradient must occur across the device such the device can product electrical potential suitable for producing electrical power according the Seebeck effect (see 1:34-38 of US 6,100,463 of Ladd et al.).  
Therefore, as is known the art, a temperature gradient or difference must be present across the device in order to product current or electricity.  A device cannot generate current without having a temperature difference across the device as shown by Hagelstein or Ladd.
Therefore, the claimed method, which operates isothermally, is not functionally operable as contradicts with the second law of thermodynamics.  Thus, the claimed invention is functionally inoperable, and therefore lacks utility.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Instant claims require utilization of environmental heat energy isothermally to generate electricity (see claim 1).  However, it is impossible to provide said functions of energy renewal with utilization of environmental heat energy isothermally because they contradict the law of degradation of energy according to which the conversion of thermal energy is possible in the process of heat transfer from the heat source to heat sink or refrigerator, i.e. in case of temperature difference between a heater which heat is to be converted into another form of energy for work function, and a refrigerator - an object with a lower temperature. 
For example, thermionic energy conversion is a method of converting heat energy directly into electric energy by thermionic emission. In this process, electrons are thermionically emitted from the surface of a metal by heating the metal and imparting sufficient energy to a portion of the electrons to overcome retarding forces at the surface of the metal in order to escape. Unlike most other conventional methods of generating electric energy, thermionic conversion does not require either an intermediate form of energy or a working fluid, other than electric charges, in order to change heat into electricity.  (See page 1, lines 10-16 of WO 01/69657 A2 to Hagelstein et al.).  
Hagelstein further goes on to disclose that the heat source supplies heat at a sufficiently high temperature to one electrode, the emitter, from which electrons are thermionically evaporated into the evacuated or rarefied-vapor- filled interelectrode space. The electrons move through this space toward the other electrode, the collector, which is kept at a low temperature near that of the heat sink. There the electrons condense and return to the hot electrode via external electric leads and an electric load connected between the emitter and the collector. (Hagelstein, page 1, lines 22-28).  See also figure 15 and its description.  Thus, Hagelstein explicitly discloses that a temperature gradient is required to convert heat to electricity.
In another exemplary embodiment, one skilled in the art realizes that environmental energy can be converted to electricity by using a thermoelectric conversion device. However, a temperature gradient must occur across the device such the device can product electrical potential suitable for producing electrical power according the Seebeck effect (see 1:34-38 of US 6,100,463 of Ladd et al.).  
Therefore, as is known the art, a temperature gradient or difference must be present across the device in order to product current or electricity.  A device cannot generate current without having a temperature difference across the device as shown by Hagelstein or Ladd.
Therefore, the claimed method, which operates isothermally, is not functionally operable as contradicts with the second law of thermodynamics.  Thus, the claimed invention is functionally inoperable, and therefore lacks utility.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/237,681 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 01/69547 A1 to Hagelstein et al. discloses a method of thermoelectric conversion based on thermal electron emission (page 1, lines 5-14) with the use of energy generation converter comprising a thermal electron emitter - a low work function electron emitter or cathode, and a high work function electron collector across a barrier space, for example vacuum, installed in a container (page 1, lines 29-36, Fig. 1). The emitter and the collector form an asymmetric function-gated power generating system, wherein the flow of electrons through the electrical load is maintained due to temperature difference between the electron emitter and the electron collector (page 2, lines 1-2). 
The energy renewal method of instant claim 1 differs from Hagelstein in that the electricity power generator system is to enable a series of energy recycles process functions with utilization of environmental heat energy isothermally for renewing of fully dissipated waste heat energy from the environment to generate electricity with an output voltage and electric current to do useful work.  
Isothermal electricity generation process is not disclosed by either Hagelstein or any other cited pertinent art.


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721